Exhibit 10.3

 

CHAIRMAN EMERITUS AGREEMENT

 

This Chairman Emeritus Agreement (this “Agreement”) is entered into as of
December 21, 2018 (the “Execution Date”) by and between SL Green Realty Corp., a
Maryland corporation (the “Company”), and Stephen L. Green (“Green”).

 

WHEREAS, Green served as Chief Executive Officer of the Company’s predecessor
from 1980 until 1997, as Chief Executive Officer of the Company from 1997 until
2004 and has served as Executive Chairman of the Company from 2004 to date and
therefore has special, unique and invaluable expertise concerning the Company
and its strategic operations;

 

WHEREAS, Green desires to retire as an executive officer of the Company and as
Executive Chairman of the Company, but not as a director of the Company;

 

WHEREAS, the Company desires to retain Green to continue providing services to
the Company as Chairman Emeritus following Green’s retirement as Executive
Chairman of the Company, and Green is willing to perform such services, on the
terms described below.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as set forth herein:

 

1.                                      (a)                                
Retirement.  Green hereby retires as Executive Chairman of the Company effective
as of January 17, 2019 (the “Retirement Date”), and resigns, effective as of the
Retirement Date, (i) from all positions then held by Green as an officer or
employee of the Company, (ii) as the Chairman of the Board of Directors of the
Company (the “Board”) (but not as a non-Chairman member of the Board) and
(iii) from all positions then held by Green as an officer, director, employee or
otherwise of each of the subsidiaries of the Company.  Green and the Company
acknowledge that the current term of the Amended and Restated Employment and
Non-Competition Agreement dated as of December 24, 2010 between Green and the
Company will not be renewed and, accordingly, the Employment Period (as defined
therein) will end on December 31, 2018 at the end of the current term.  The
parties agree that the execution by Green and the Company of this Agreement
serve as mutual notice of non-renewal pursuant to Section 1 thereof.

 

(b)                                 Service as Director.  Green shall continue
to serve on the Board (subject to nomination by the Board and election by the
stockholders of the Company in accordance with the Company’s charter and by-laws
and applicable law) and, although the Board will not be legally obligated to
continue to nominate Green for election to the Board, the current intent of the
Board is to renominate Green for so long as Green continues to be willing and
able to serve as a director of the Company.  For so long as Green continues to
serve as a director of the Company, Green will be entitled to receive
compensation for his service as a member of the Board to the same extent as all
other non-employee directors of the Company.

 

(c)                                  Deferred Compensation.  Green’s retirement
on the Retirement Date shall constitute a separation from service within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
all amounts under (i) the Deferred Compensation Agreement, dated as of
December 18, 2009, between the Company and Green and (ii) the Deferred
Compensation Agreement, dated as of December 24, 2010, between the Company and
Green

 

--------------------------------------------------------------------------------



 

shall become payable to Green no later than 30 days following the Retirement
Date, in each case, in accordance with the terms of such Deferred Compensation
Agreement.

 

2.                                      Term.  For purposes of the services
provided hereunder, the term will begin on the Retirement Date and will continue
until December 31, 2019, unless sooner terminated in accordance with the
provisions hereof (the “Term”).  The Term shall automatically be extended for
successive one-year periods, unless either party gives the other party 90 days’
prior written notice of non-renewal in advance of any such automatic extension
during the Term.

 

3.                                      Services, Compensation and Benefits.

 

3.1                               Services.  During the Term, Green shall
perform the services set forth on Schedule A attached hereto as requested by the
Chief Executive Officer of the Company and/or the Board (the “Services”).

 

3.2                               Title.  During the Term, Green shall hold the
title of “Chairman Emeritus” of the Company; provided that it is the express
intention of Green and the Company that Green perform the Services as an
independent contractor to the Company and the holding by Green of the title of
Chairman Emeritus shall not be construed to constitute Green as an agent,
employee or representative of the Company. So long as Green continues to serve
as a duly elected member of the Board of Directors, Green will retain the right
to vote on matters considered by the Board of Directors by virtue of serving in
such role, notwithstanding that pursuant to Section 5.08 of the Company’s
bylaws, the position of chair emeritus in and of itself does not entitle its
holder to vote on matters considered by the Company’s Board of Directors.

 

3.3                               Compliance with Policies.  During the Term,
Green agrees to continue to abide by all policies of the Company applicable to
Company directors, whether now existing or hereafter in effect, including, but
not limited to, the Company’s Code of Ethics and the Company’s insider trading
policies, for so long as Green holds the title of Chairman Emeritus.

 

3.4                               Time Commitment.  Green shall not be subject
to any minimum hours of work or fixed schedule; provided that Green shall ensure
that sufficient time is devoted to the Services to accomplish complete
performance of the Services.

 

3.5                               Location of Services.  To the extent possible,
in his reasonable discretion, Green may perform the Services away from any place
of business of the Company; provided that, from time to time, Services involving
direct interactions with others may necessitate attendance at scheduled
meetings.

 

3.6                               Performance of Services for Others.  Green
has, and may hereafter have, a number of personal investments including in
residential and commercial real estate, both in New York City and elsewhere and
it is understood and agreed that Green may devote reasonable time and efforts to
the management of these investments and further, that subject to Green’s
obligations under Section 3, Green may perform services for others during the
Term; provided that such performance of other services does not unreasonably
interfere with Green’s obligations to perform the Services.

 

3.7                               Retainer Fee.  For Green’s performance in
accordance with the terms and conditions of this Agreement, the Company agrees
to pay to Green a monthly fee of $54,167 (the “Retainer Fee”) during the Term. 
The Retainer Fee for each month shall be payable on the last business day of
each month.

 

2

--------------------------------------------------------------------------------



 

3.8                               Perquisites.  During the Term, Green will be
entitled to:

 

(a)                                 continued use of Green’s existing office
space as of the Execution Date located at 420 Lexington Avenue, New York, New
York 10170 or, in the event the Company relocates prior to the Retirement Date
or at any time during the Term, an office space provided by the Company that is
located in Manhattan and is generally comparable to Green’s existing office
space;

 

(b)                                 continued support of an executive assistant
of Green’s choosing, currently Terry Shapiro, who will remain a full-time
employee of the Company (with all associated benefits);

 

(c)                                  continued support of a driver of Green’s
choosing, currently Walter Harris who will remain a full-time employee of the
Company (with all associated benefits);

 

(d)                                 the use of the automobile currently made
available to Green (as agreed upon by Green and the Company), which will be paid
for 50% by Green and 50% by the Company or one that is comparable; and

 

(e)                                  continued participation in the Company’s
group health insurance at the expense of the Company to the extent Green is
eligible to participate and, to the extent Green is not so eligible, a monthly
cash payment equal to the amount payable by Green for continued participation in
the Company’s group health insurance pursuant to 29 U.S.C. § 1161 et seq.,
commonly known as “COBRA,” or that would be payable by Green if he was eligible
for continued participation pursuant to COBRA.

 

4.                                      Covenants of Green.

 

4.1                               Covenant on Confidentiality  During the Term,
and at all times thereafter, Green shall maintain the confidentiality of all
confidential or proprietary information of the Company (“Confidential
Information”), and, except as requested by the Company in the course of
providing the Services or as specifically required by law or by court order,
Green shall not directly or indirectly disclose any such information to any
person or entity; nor shall Green use Confidential Information for any purpose
except for the purpose of providing the Services pursuant to this Agreement. 
For purposes of this Agreement, “Confidential Information” includes, without
limitation:  information arising in connection with the performance of services
hereunder; client or customer lists, identities, contacts, business and
financial information; investment strategies; pricing information or policies,
fees or commission arrangements of the Company; marketing plans, projections,
presentations or strategies of the Company; financial and budget information of
the Company; new personnel acquisition plans; and all other business related
information which has not been publicly disclosed by the Company.  This
restriction shall apply regardless of whether such Confidential Information is
in written, graphic, recorded, photographic, data or any machine-readable form
or is orally conveyed to, or memorized by, Green.  All records, files, drawings,
documents, models, equipment and the like relating to the Company’s business,
which Green has or shall prepare or use or come into contact with, shall be and
remain the Company’s sole property and shall not be removed from the Company’s
premises

 

3

--------------------------------------------------------------------------------



 

without its written consent, and shall be returned no later than the earlier of
the end of the Term or the termination of this Agreement.  Notwithstanding the
foregoing, nothing in this Agreement shall be interpreted or applied to prohibit
Green from making any good faith report to any governmental agency or other
governmental entity concerning any acts or omissions that Employee may believe
to constitute a possible violation of federal or state law or making other
disclosures that are protected under the whistleblower provisions of applicable
federal or state law or regulation.  Further, this Agreement does not limit
Employee’s ability to communicate with any government agency or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to Green.

 

4.2                               Work Product.  All written reports of the work
performed by Green under this Agreement, including findings, conclusions,
recommendations, and supporting data and analyses, shall become the property of
the Company.

 

5.                                      Independent Contractor; Benefits.

 

5.1                               Independent Contractor.  It is the express
intention of the Company and Green that Green perform the Services as an
independent contractor to the Company.  Nothing in this Agreement shall in any
way be construed to constitute Green as an agent, employee or representative of
the Company.  Without limiting the generality of the foregoing, Green is not
authorized to bind the Company to any liability or obligation or to represent
that Green has any such authority.  Green acknowledges and agrees that Green is
obligated to report as income all compensation received pursuant to this
Agreement.

 

5.2                               Benefits.  For avoidance of doubt, Green will
not be entitled to participate in any of the Company’s employee benefit plans or
to receive any perquisites as a result of this Agreement, except to the extent
set forth in Section 3.8(e).  Green further disclaims any intention or right of
Green to participate in any of the Company’s employee benefit plans or to
receive any perquisites even if the status of Green is determined by a
third-party tribunal to be that of an employee of the Company, except to the
extent set forth in Section 3.8(e).

 

6.                                      Other Provisions.

 

6.1                               Termination.  Green may terminate the Term at
any time upon 15 days’ prior written notice to the Company; the Company may
terminate the Term as a result of Green’s material breach of the terms of this
Agreement or willful misconduct in connection with the performance of the
Services, upon 30 days’ written notice to Green provided the Company has first
provided Green written notice of the terminable conduct and on opportunity for
Green to cure; provided that Green’s failure to serve as a member of the Board,
for any reason, shall not be deemed to be a material breach of the terms of this
Agreement for purposes of this Section 6.1.  Subject to the foregoing, upon
termination of the Term, the obligations of Green and the Company pursuant to
Section 3 of this Agreement shall cease.  All other provisions of this
Agreement, including, without limitation, Sections 1, 2, 4 and 5 and this
Section 6 shall survive and remain in full force and effect.

 

6.2                               Severability.  If a court of competent
jurisdiction or an arbitrator determines that any term or provision of this
Agreement is invalid or unenforceable, the remaining terms and provisions hereof
shall be unimpaired and the invalid or unenforceable term

 

4

--------------------------------------------------------------------------------



 

or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

6.3                               Governing Law.  This Agreement shall be
governed by, and construed and interpreted in accordance with, the laws of the
state of New York, without regard to its conflicts of law doctrine.

 

6.4                               Notice.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if faxed (with transmission acknowledgment received), delivered
personally, mailed by certified or registered mail (return receipt requested) or
delivered by overnight courier service as follows:

 

To the Company:

 

SL Green Realty Corp.

 

 

420 Lexington Avenue

 

 

New York, NY 10170

 

 

Facsimile: 212-356-4135

 

 

Attention: Chief Legal Officer

 

 

 

To Green:

 

Stephen L. Green at the address on file with the Company

 

or, in each case, to such other address or fax number of which any party may
notify the other parties as provided above.  Notices shall be effective as of
the date of such delivery, mailing or fax.

 

6.5                               Miscellaneous.  This Agreement may only be
amended by a subsequent written agreement of the parties.

 

6.6                               Assignment.  This Agreement, and Green’s
rights and obligations hereunder, may not be assigned by Green; any purported
assignment by Green in violation hereof shall be null and void.  This Agreement,
and the Company’s rights and obligations hereunder, may not be assigned by the
Company; any purported assignment by the Company in violation hereof shall be
null and void.  Notwithstanding the foregoing, (i) in the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
may assign this Agreement and its rights hereunder, and (ii) the Company may
assign this Agreement to any of its direct or indirect subsidiaries.

 

6.7                               Arbitration.  Any dispute, claim or
controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in New York, New York before three
arbitrators. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures. Judgment on the award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.

 

6.8                               Counterparts.  This Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original but all

 

5

--------------------------------------------------------------------------------



 

such counterparts together shall constitute one and the same instrument.  Each
counterpart may consist of two copies hereof each signed by one of the parties
hereto.

 

6.9                               Headings.  The headings in this Agreement are
for reference only and shall not affect the interpretation of this Agreement.

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

COMPANY:

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

Name:

Andrew S. Levine

 

Title:

Chief Legal Officer

 

 

 

GREEN:

 

 

 

By:

/s/ Stephen L. Green

 

Name:

Stephen L. Green

 

7

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Services

 

Green shall perform the following services as requested by the Chief Executive
Officer of the Company and/or the Board:

 

·                  Participate in strategic planning sessions.

 

·                  Provide strategic advice relating to the identification and
evaluation of potential real estate acquisitions, developments and joint
ventures.

 

·                  Assist in the negotiation of potential real estate
acquisitions, developments and joint ventures.

 

·                  Assist with negotiations with applicable governmental and/or
regulatory authorities, agencies departments and officials and participate in
internal and external meetings regarding same.

 

·                  Provide such other strategic advice as the Chief Executive
Officer of the Company or the Board request.

 

·                  Participate in leasing and broker relationships.

 

--------------------------------------------------------------------------------